Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragh (US 6681887 B1), in view of Ross (US 20120147701 A1), Halliday (AU 2015201027 B2), Minegishi (US 4104609 A), Corrigan (US 5774417 A), and Haughland (US 4721180 A).
Regarding Claims 1 and 6, Kragh teaches an echo sounding apparatus which is attached to a moving object and detects a measurement target in the water, comprising:
a transmitting unit for transmitting the transmission signal as an ultrasonic wave into the water [col. 1:15-30 “To gather seismic data in a marine environment, acoustic sources, such as airguns, are used to produce an acoustic signal that is transmitted through the seawater and into the subsurface geologic formations.”];
a receiving unit for receiving a reception signal including a true echo [abstract “A method is provided for analyzing received seismic signals which are received from a plurality of seismic sensors in response to operation of an acoustic source during a marine seismic survey.”], a ghost of the transmission signal originating from the transmission signal forming unit [col. 2:25-50 
a correlator for measuring a distance to the measurement target on the basis of a time difference between the transmission signal and the true echo by executing a correlating process to the reception signal by [related] signal [col. 8:25-55 “While it would be possible to use other techniques to identify these reflector arrival times (or equivalently changes in reflector arrival times), such as by using correlation techniques to determine the arrival time shift between adjacent traces or windowed portions of adjacent traces, Applicants have found that good results can be obtained by precisely picking the wavelet onset time for the direct waterbottom arrival reflection.”]; and
a ghost eliminating circuit for eliminating the ghost of the transmission signal and/or the ghost of the reception signal [col. 2:45-67 “de-ghosting the data”],

Kragh does not explicitly teach … and yet Ross teaches a transmission signal forming unit configured to generate a pseudo noise sequence signal synchronously with a transmission trigger pulse [0011 random firing patterns; 0045 As used herein, “firing pattern” or “patterned source” may synonymously refer to a method of seismic acquisition, where instead of discharging all sources in a seismic source array substantially simultaneously, the seismic sources are discharged in a scheduled, random or pseudo-random pattern with delays or intervals between each source activation. Some sources may fire simultaneously, such as “source clusters” (e.g. 2, 3, or 4 sources of identical volume closely grouped), or in cases in which a specific objective was sought by simultaneously shooting a few of the several sources in the array.; 0067 Attenuation of the surface ghost reflection can be achieved by firing a single gun or a multiplicity of guns, followed by the firing of a second gun or second multiplicity of guns under the rising bubble or bubbles from the first gun or first multiplicity of guns].
It would have been obvious to combine the ghosting/deghosting of Kragh, with the pseudo random firing patterns of Ross so the random sequence may be used to distinguish returns polluted by naturally occurring noise as well as surface reflections/ghosts.
Kragh does not explicitly teach … and yet Halliday teaches a transmission signal [forming unit] and a modulating circuit configured to form a transmission signal by modulating a carrier signal by the pseudo noise sequence signal of transmission timing [00107 “The term "modulated 
It would have been obvious to combine the transmission of Kragh, with the modulation of Halliday so that information may be encoded into the signal and so that it may be recognized unambiguously upon receipt using a bank of bandpass/matching/correlation filters].
Kragh does not explicitly teach … and yet Minegishi teaches a display apparatus configured to display the reception signal in synchronization with the transmission signal [col. 6:1-10 A color cathode ray tube display 82 is provided, the screen of which is scanned by an electron beam under the control of a line synchronizing signal and a frame synchronizing signal from a cathode ray tube control circuit 7.], wherein in the display apparatus, timing of the transmission trigger pulse is displayed as a transmitting line on an upper side of a screen [figs. 14-15 shows #155 transmitting track at upper part of display], a detection signal from the correlator responsive to the transmission trigger pulse is displayed in a state where it is colored [col. 2:5-15 color signals; col. 18:40-50 Accordingly, the sea bottom and a school of fish are displayed as indicated by 161 and 162 in FIG. 14 and, at the same time, displayed on a magnified scale, as indicated by 163 and 164, respectively. The depth graduations 154 are compressed as indicated by 160.], and detection signals corresponding to transmission trigger pulses are displayed so as to be aligned in order [col. 17:40-50 Depth graduations 156 are displayed 100 m apart. At the bottom of the display screen, time graduations 157 are displayed in the form of dots, for examples, two minutes apart.].
It would have been obvious to combine the ghosting/deghosting of Kragh, with the color display of Minegishi so that a scrolling display is produced which updates right to left as time passes and displays a track signal to show that the sonar is working.

It would have been obvious to modify the trace collection of Kragh, with the stacking of Corrigan because averaging tends to constructively reinforce the true pressure/velocity signals while cancelling the noise.
Kragh teaches avoiding ghost reflections by adjusting depth [col. 2:25-50 “…and the ghost period T.sub.g is equal to twice the receiver (or source) depth H…”; col. 2:45-60 “To compensate for this ghost effect, seismic sensors are typically towed at a depth where the first non-zero ghost…] and Ross teaches firing a first and second source in sequence for ghost suppression [0067 Attenuation of the surface ghost reflection can be achieved by firing a single gun or a multiplicity of guns, followed by the firing of a second gun]. However, Haughland explicitly teaches a transmitting period changing circuit configured to change a transmitting interval of the 
It would have been obvious to modify either the depth or the firing times of the seismic source(s) of Kragh with the method as taught by Haughland where delay is between primary and ghost pulse because either of adjusting the depth/timing will keep the reflected arrivals outside of the receiving window of the true arrivals from the imaged ocean bottom since either parameter is related by sound velocity.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragh (US 6681887 B1), Halliday (AU 2015201027 B2), Ross (US 20120147701 A1), and Minegishi (US 4104609 A), Corrigan (US 5774417 A), Haughland (US 4721180 A), and further in view of Phillips (US 6213947 B1).
Regarding Claim 4, Kragh does not explicitly teach … and yet Phillips teaches an echo sounding apparatus according to claim 1, wherein the modulating circuit forms the transmission signal by phase-modulating a carrier by the pseudo noise sequence [col. 5:35-55 “Two or more coded transmit beams… transmit delay profile corresponding to a selected focus is associated with a unique nonlinear phase modulation function, and a respective decoding receive filter for each unique profile is used to maintain adequate acoustic isolation between two or more spatially distinct ultrasound lines or two or more spatially distinct foci.”].
.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragh (US 6681887 B1), Halliday (AU 2015201027 B2), Ross (US 20120147701 A1), and Minegishi (US 4104609 A), Corrigan (US 5774417 A), Haughland (US 4721180 A), and further in view of Duren (AU 2012254102 B2).
Regarding Claim 5, Kragh also teaches an echo sounding apparatus according to claim 1, wherein a correlation is detected by data obtained by sampling the echo at a frequency which is two or more times as high as a carrier frequency and the pseudo noise sequence [col. 12:10-40 sampling rate of 0.1 millisecond as compared with 2-3 milliseconds; further the examiner goes on record to state that obeying Nyquist sampling rate/criterion is well known in the art].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive. Regarding pg. 9, while applicant’s point is taken, Haughland teaches controlling the firing times of seismic sources so that the effect of the sea surface reflection is decreased. The time delay is taken to be the delay between the primary downgoing pulse (desired) and the secondary ghost pulse (undesired) [col. 1-2; col. 2:45-55]. In other words, the source is fired in repetition at a rate which will allow the downgoing primary pulse/reflection to return at a time when the ghost pulse from the sea surface is not arriving. While col. 5:30-45 is describing a more complicated situation where more than one source is being fired, it is nevertheless still necessary to avoid ghost 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645            
                                                                                                                                                                                            /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645